AFFIRMED; Opinion Filed October 17, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-01344-CR

                         BRYSON DEWAYNE HOPKINS, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-53651-V

                              MEMORANDUM OPINION
                             Before Justices Myers, Evans and Brown
                                    Opinion by Justice Evans

       Bryson Dewayne Hopkins appeals his conviction following the adjudication of guilt for

the offense of assault. Appellant contends the trial court did not have jurisdiction to hear the case

and render judgment. We affirm the trial court’s judgment.

                                         BACKGROUND

       Appellant was charged by indictment with assault involving family violence, enhanced by

a previous conviction for assault involving family violence. Appellant pleaded guilty to the

offense. Pursuant to the terms of the plea agreement, the trial court deferred a finding of guilt and

placed appellant on community supervision for a period of four years.

       The State filed a motion to revoke appellant’s probation or proceed with an adjudication of

guilt (“Motion”) alleging ten violations of the conditions of community supervision. Prior to the
hearing, the State abandoned two of the allegations in the Motion. Appellant pleaded true to the

remaining allegations. After hearing the evidence, the trial court granted the State’s motion, found

appellant guilty as charged in the indictment, and sentenced him to nine years’ imprisonment. The

trial court also made a family violence finding. Appellant’s motion for new trial was denied. This

appeal followed.

                                                    ANALYSIS

         In a single issue, appellant contends that the trial court lacked jurisdiction because the case

was originally presented for indictment in a different trial court, and there were no written orders

transferring the case to the court that tried the case and rendered judgment.1

         When a defendant fails to file a plea to the jurisdiction, he waives any right to complain

that a transfer order does not appear in the record. See Lemasurier v. State, 91 S.W.3d 897, 899

(Tex. App.—Fort Worth 2002, pet. ref’d); Mills v. State, 742 S.W.2d 831, 834–35 (Tex. App.—

Dallas, 1987, no writ.). Appellant did not file a plea to the jurisdiction in this case.

         Further, even if appellant had preserved his complaint for our review, this Court has

considered and rejected this argument on numerous occasions, and we do so again today. See

Bourque v. State, 156 S.W.3d 675, 678 (Tex. App.—Dallas 2005, pet. ref’d); Hines v. State, No.

05-17-00416-CR, 2017 WL 6276005 at *1–2 (Tex. App.—Dallas December 11, 2017, no pet.)

(mem.op., not designated for publication); Hawkins v. State, No. 05-15-00859-CR, 2016 WL
335702, at *1 (Tex. App.—Dallas January 27, 2016, no pet.) (mem. op., not designated for

publication). The 292nd Judicial District Court had jurisdiction to hear appellant’s case and render

the judgment. We overrule appellant’s sole issue.


    1
      Appellant’s indictment was presented to a grand jury in Criminal District Court No. 2. Appellant’s original plea
proceedings were held in Criminal District Court No. 5. After the State filed the motion to adjudicate guilt, appellant’s
case was transferred to the 283rd Judicial District Court and then transferred back and forth between the 283rd Judicial
District Court and the 292nd Judicial District Court three times before the 292nd Judicial District Court rendered
judgment and sentenced appellant to prison. Appellant does not challenge the transfer of the proceedings between the
283rd Judicial District Court and the 292nd Judicial District Court.
                                                          –2–
                                        CONCLUSION

       We affirm the trial court’s judgment adjudicating guilt.



                                                     /David Evans/
                                                     DAVID EVANS
                                                     JUSTICE



Do Not Publish
TEX. R. APP. P. 47
171344F.U05




                                               –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 BRYSON DEWAYNE HOPKINS,                            On Appeal from the 292nd Judicial District
 Appellant                                          Court, Dallas County, Texas
                                                    Trial Court Cause No. F16-53651-V.
 No. 05-17-01344-CR         V.                      Opinion delivered by Justice Evans,
                                                    Justices Myers and Brown participating.
 THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 17th day of October, 2018.




                                              –4–